EXHIBIT 10.32

 

THIRD LIMITED WAIVER AND DEFERRAL AGREEMENT

 

This Third Limited Waiver and Deferral Agreement (“Agreement”) is made and
entered into effective as of October 9, 2019, by and between ABE South Dakota,
LLC, a Delaware limited liability company (“Borrower”), and AgCountry Farm
Credit Services, PCA, a federal production credit association organized under
the Farm Credit Act of 1971, as amended (“Lender”).

RECITALS:

A.

Borrower and Lender entered into that certain Master Credit Agreement dated as
of December 29, 2015 (as amended, restated, supplemented or otherwise modified
from time to time, the “Master Agreement”) as subsequently amended by the
Limited Waiver and First Amendment to Master Credit Agreement dated as of
September 28, 2016, the Second Amendment to Master Credit Agreement dated as of
March 13, 2018, the Third Amendment to Master Credit Agreement dated as of
October 19, 2018, and the Limited Waiver and Deferral Agreement and Fourth
Amendment to Master Credit Agreement dated as of December 28, 2018.

B.

Borrower and Lender entered into that certain First Supplement to Master Credit
Agreement, and that certain Second Supplement to Master Credit Agreement, each
dated as of December 29, 2015, that certain Third Supplement to Master Credit
Agreement dated as of September 28, 2016, that certain Fourth Supplement to the
Master Credit Agreement dated as of March 13, 2018, and that certain Fifth
Supplement to the Master Credit Agreement dated on or about the date hereof (as
each may be amended, restated, supplemented or otherwise modified from time to
time, the “First Supplement,” “Second Supplement,” “Third Supplement,” “Fourth
Supplement,” and “Fifth Supplement,” respectively, and collectively with the
Master Agreement and each additional supplement in effect from time to time, the
“Credit Agreement”).

C.

Under Section 5.02 of the Master Agreement Borrower is required to maintain
working capital of at least $4,000,000 as of the last day of each month through
August 31, 2020. Borrower’s working capital as of the month ending September 30,
2019 was or is anticipated to be less than the required amount, and Borrower has
requested Lender’s waiver of any Default or Event of Default which has or may
arise as a result of such non-compliance.

D.

Under Section 5.05 of the Master Agreement Borrower is required to maintain a
current ratio of at least 1.20:1.00 as of the last day of each month through
August 31, 2020. Borrower’s working capital as of the month ending September 30,
2019 was or is anticipated to be less than the required amount, and Borrower has
requested Lender’s waiver of any Default or Event of Default which has or may
arise as a result of such non-compliance.

E.

Under Sections 5(g) and 14 of the Fourth Supplement, Borrower is required to
cause the construction project described therein to be completed and all draws
of Loan funds thereunder to have been completed prior to the Required Completion
Date (as defined in the Fourth Supplement). The project has not or will not be
timely completed and all draws of Loan funds under the Fourth Supplement have
not been or will not be timely taken, and Borrower has requested (i) Lender’s
waiver of any Default or Event of Default which has or may arise as a result

 

DMNorth #7010242 v1

--------------------------------------------------------------------------------

 

of such non-compliance, and (ii) extension of such Required Completion Date
until November 1, 2019 for purposes of taking the final draw of Loan funds.

F.

A principal payment in the amount of $1,000,000 is due and payable on October 1,
2019 under Section 4 of the Second Supplement, and Borrower has requested
deferral of such principal payment until the Term Loan Maturity Date (as defined
in the Second Supplement).

Lender agrees accommodate Borrower’s requests, subject to the terms and
conditions of this Agreement.

NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements contained herein, the Parties agree as follows:

1.Definitions. Capitalized terms not otherwise defined herein shall have the
meanings assigned to them in the Credit Agreement.

2.Fee Payable to Lender. This Agreement shall not become effective until receipt
by Lender of a waiver and deferral fee in the amount of $10,000 in immediately
available funds.

3.Limited Waiver of Working Capital Covenant. Lender hereby waives the
requirements of Section 5.02 of the Master Agreement solely for the period
ending on September 30, 2019, and further waives any Default or Event of Default
that has arisen or would otherwise result solely from Borrower’s failure to
satisfy the Working Capital covenant for such period. The Working Capital
covenant for all future periods is not waived by this Agreement and remains in
full force and effect.

4.Limited Waiver of Current Ratio Covenant. Lender hereby waives the
requirements of Section 5.05 of the Master Agreement solely for the period
ending on September 30, 2019, and further waives any Default or Event of Default
that has arisen or would otherwise result solely from Borrower’s failure to
satisfy the Current Ratio covenant for such period. The Current Ratio covenant
for all future periods is not waived and remains in full force and effect.

5.Limited Waiver of Construction Loan Funding Period Covenant. Lender hereby
waives the requirements of Sections 5(g) and 14 of the Fourth Supplement to the
extent the same require Project Completion prior to the scheduled Required
Completion Date. Lender further hereby extends the time for Borrower to request
a Draw under the Fourth Supplement until November 1, 2019.

6.Amendment of Loan Repayment Obligations. Section 10(b) of the Fourth
Supplement is amended to provide as follows:

(b)Beginning on January 1, 2020, Borrower will pay in arrears on the first day
of each quarter through and including the Construction and Term Loan Maturity
Date, installments of principal in the amount of $250,000 plus all accrued and
unpaid interest, which interest shall accrue at the Variable Rate. All remaining
principal, accrued and unpaid interest, and other Obligations related to the
Construction and Term Loan are due and payable on the Construction and Term Loan
Maturity Date.



DMNorth #7010242 v1

--------------------------------------------------------------------------------

 

7.One-Time Deferral of Quarterly Principal Payment. Lender agrees to defer until
the Term Loan Maturity Date Borrower’s obligation to pay the principal
installment of $1,000,000 due and payable on October 1, 2019 pursuant to Section
4 of the Second Supplement. Such principal installment shall be due and payable
on the Term Loan Maturity Date as defined in the Second Supplement. The
foregoing deferral applies only to scheduled principal installment due and
payable on the date specified; there is no agreement to defer interest payments
as they become due and payable on the Loans; and nothing herein prejudices or
otherwise limits Lender’s authority to accelerate the Obligations upon the
occurrence of an Event of Default or as otherwise provided in the Loan
Documents.

8.Representations; Events of Default.  In order to induce Lender to execute this
Agreement, Borrower, as of the date of this Agreement, hereby: (a) makes and
renews the representations and warranties contained in Article III of the Master
Agreement, and (b) certifies to Lender that, after giving effect to Section 3
hereof, no Default or Event of Default exists under the Credit Agreement or
other Loan Documents.

9.Reservation of Rights.  NOTHING HEREIN OR OTHERWISE SHALL BE DEEMED TO CREATE
A COURSE OF DEALING OR OTHERWISE ENTITLE BORROWER TO A CONSENT TO, OR A WAIVER,
AMENDMENT, MODIFICATION, DEFERRAL, OR OTHER CHANGE OF, ANY OF THE TERMS,
CONDITIONS, OBLIGATIONS, COVENANTS, OR AGREEMENTS CONTAINED IN THE MASTER
AGREEMENT OR ANY OTHER LOAN DOCUMENTS IN SIMILAR OR DIFFERENT CIRCUMSTANCES IN
THE FUTURE. BORROWER ACKNOWLEDGES AND AGREES THAT THIS AGREEMENT SHALL NOT BE
DEEMED AN AGREEMENT BY LENDER TO MAKE OR RENEW ANY LOANS, GRANT ANY FURTHER
DEFERRALS OR WAIVERS OR EXTEND ANY FORBEARANCES OR FINANCIAL ACCOMMODATIONS
OTHER THAN THOSE SPECIFICALLY CONTAINED HEREIN.

10.Release of Claims.  In consideration of this Agreement, Borrower hereby fully
and finally releases, remises, acquits, and forever discharges, with prejudice,
Lender and Lender’s employees, agents, representatives, consultants, attorneys,
officers, directors, partners, members, shareholders, participants,
predecessors, successors and assigns (all of the foregoing hereinafter called
the “Released Parties”), from any and all actions and causes of action,
judgments, executions, suits, debts, claims, demands, liabilities, obligations,
damages, and expenses of any and every character, known or unknown, direct
and/or indirect, at law or in equity, of whatsoever kind or nature, whether
heretofore or hereafter arising, for or because of any manner of things done,
omitted, or suffered to be done by any of the Released Parties prior to and
including the date of execution hereof, and in any way directly or indirectly
arising out of or in any way connected to this Agreement, the Credit Agreement,
or any other Loan Document, including but not limited to, claims, liabilities or
obligations relating to any settlement negotiations, representations,
commitments, arrangements, liabilities, offsets or deductions of sums owed to or
by Borrower.

11.Expenses and Fees.  Borrower shall pay or reimburse Lender for attorneys’
fees and costs of Lender’s legal counsel in connection with the preparation,
execution, delivery and consummation of this Agreement and the transactions and
documents related to or contemplated hereby.  



DMNorth #7010242 v1

--------------------------------------------------------------------------------

 

12.Counterpart Signatures.  This Agreement may be executed by each party in one
or more counterparts (including by telecopy or other electronic mail, or any
other electronic means), each of which shall be deemed an original and all of
which taken together shall constitute one binding document.

 

[Signature Page to Follow]



DMNorth #7010242 v1

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Parties have caused this Third Limited Waiver and
Deferral Agreement to be duly executed and delivered as of the date first
written above.

 

BORROWER:

ABE SOUTH DAKOTA, LLC

By:   /s/ Richard R. Peterson

Name:  Richard R. Peterson

Title:    President and Chief Executive Officer

LENDER:

AGCOUNTRY FARM CREDIT SERVICES, PCA

By: /s/ Jessica Bernstien

Name: Jessica Bernstien

Its:    Vice President – Agribusiness and

Capital Markets

 

 

 

 

 

 

 

SIGNATURE PAGE TO THIRD LIMITED Waiver and deferral Agreement

DMNorth #7010242 v1